Citation Nr: 9906975	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to February 
1947.  He died July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The cause of the veteran's death, in July 1963, was 
myelogenous leukemia.  

2.  There is no evidence connecting myelogenous leukemia to 
disease or injury in service.

3.  There is no evidence of any radiation risk activity in 
service.  

4.  Service connection was not in effect for any disability 
at the time of the veteran's death.  



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that leukemia, the cause of her 
husband's death, was the result of her husband's exposure to 
radiation while serving in the South Pacific.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).  

Certain diseases can be service-connected in a radiation-
exposed veteran if they become manifest to a compensable 
degree at any time after discharge.  These include: leukemia, 
thyroid cancer, breast cancer, cancer of the pharynx, 
esophagus cancer, stomach cancer, small intestine cancer, 
pancreatic cancer, multiple myeloma, lymphomas (except 
Hodgkin's disease), bile duct cancer, gall bladder cancer, 
urinary tract cancer (not to include prostate cancer), cancer 
of the salivary glands, and primary liver cancer.  A 
radiation-exposed veteran is one who, while serving on active 
duty, was exposed to a radiation risk activity.  These 
activities include on-site participation involving 
atmospheric detonation of a nuclear device, occupation of 
Hiroshima or Nagasaki between August 6, 1945 and July 1, 
1946, and internment as a POW of the Japanese who was subject 
to the same degree of exposure as a member of the Hiroshima 
or Nagasaki occupation forces.  38 C.F.R. § 3.309(d) (1998).

Naval personnel records show that the veteran was assigned to 
Camp Peary, Wiliamsburg, Virginia, from July 1945 to December 
1945.  From December 1945 to December 1946 the veteran was 
assigned to the United States Navy Supply Depot, Leyte-Samar, 
Philippine Islands.  In December 1946 the veteran was 
assigned to the U.S. Navy Reception Station, Shoemaker, 
California until his discharge in February 1947.  The 
veteran's service medical records from July 1945 to February 
1947 did not show a diagnosis of or treatment for leukemia.  
His service records did not indicate that the veteran was 
exposed to ionizing radiation.

In January 1960 the veteran was hospitalized for chronic 
granulocytic leukemia.  The doctor did not indicate the 
etiology of the disease.  

The veteran died in July 1963.  The death certificate shows 
that the immediate cause of death was listed as myelogenous 
leukemia.  The approximate amount of time between onset and 
death 3 and 1/2 years.  No other cause of death was listed.  No 
significant conditions were listed as contributing to death.  
There was no autopsy.

The record also indicates that the RO sent to the appellant a 
letter seeking information regarding the type of claimed 
radiation exposure.  The appellant did not respond directly 
to the letter, but merely stated that he served in the South 
Pacific.  The duty to attempt to develop the claim has been 
met.  

Naval records do not show that the veteran was assigned to 
shipboard duty.  There is no record showing that the veteran 
was assigned to occupation forces in Japan. The appellant has 
not presented any evidence that the veteran was in Japan or 
any evidence that the veteran was involved in any radiation 
risk activity.  

The Board believes that the hearing officer correctly 
reported the evidence and the reasons for the denial.  There 
is no competent evidence that the fatal disease process was 
present in service or within one year of separation.  
Although the appellant claimed radiation exposure due to 
service in the South Pacific, there is no evidence that the 
veteran was in any location that would have exposed him to 
radiation.  In addition, the appellant has provided no other 
information that would enable a search of records beyond that 
undertaken by the RO. 

At the time of the veteran's death, service connection had 
not been established for any disability, so there is no 
evidence that a service-connected disability contributed 
substantially or materially to cause the veteran's death.  
38 C.F.R. § 3.312(c) (1998).  

ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

